DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/14/2021 has been entered. Claims 1, and 3-21 remain pending in the application. The applicant’s amendments to the claims and the specification have overcome the previous objections and the 35 U.S.C 112 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation “adjustable thickness” it is unclear what is meant by the limitation “adjustable”. The limitation is not defined by the specification. Therefore, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed).

Regarding claim 1, Seyed teaches An acoustic coupling component comprising (abstract, ex: An ultrasonic probe for coupling acoustic signals between the probe and a medium): an electroactive material actuator comprising (Figure 1, element 4, see col 5, lines 10-37): a structure, the structure comprising at least a first electroactive material layer with adjustable thickness and a second material layer (Figure 2, elements 6 and 8, see col 5, lines 10-37 and col 

Regarding claim 4, Seyed teaches The acoustic coupling component as claimed in claim 1, 4Application Serial No.: 16/461,820 Response to Non-Final Office Action mailed on March 18, 2021 Docket No.: 2016P01083WOUS wherein the first electroactive material layer has at least one associated actuator electrode (Figure 1, see col 5, lines 10-37 and col 6, lines 11-30), and wherein the second material layer is a passive layer (Figure 1, see col 5, lines 10-37 and col 6, lines 11-30).



Regarding claim 8, Seyed teaches A component as claimed in claim 6 or 7, The acoustic coupling component as claimed in claim 6, further comprising a segmented electrode arrangement, wherein the segmented electrode arrangement is associated with the first electroactive material layer. (Figure 1, see col 5, lines 10-37).

Regarding claim 11, Seyed teaches An ultrasound device, comprising: a transducer arrangement (Figure 1, see col 5, lines 10-37 and col 5, lines 38-45); 20and the acoustic coupling component as claimed in claim 1, wherein the acoustic coupling component is arranged to be positioned between the ultrasound transducer arrangement and the material (Figure 1, see col 5, lines 10-37 and col 5, lines 38-45).

Regarding claim 12, Seyed teaches The ultrasound device as claimed in claim 11, wherein the acoustic coupling component is an acoustically transmissive window over the ultrasound transducer arrangement. (see col 2, lines 37-56 and col 7, lines 23-46).

Regarding claim 15, Seyed teaches The acoustic coupling component as claimed in claim 1, wherein the material is to be imaged or treated (col 3, lines 40-60).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed) in the view of Hall et al (US Pub No. US2014/0276247).

Regarding claim 3, Seyed teaches The acoustic coupling component as claimed in claim 1, however, Seyed fails to explicitly teach wherein the first electroactive material layer 
Hall, in the same field of endeavor in the subject of ultrasound transducer device, wherein the first electroactive material layer comprises a Polyvinylidene fluoride (PVDFI electroactive polymer material (see paragraph 0092), and wherein the second material layer comprises a silicone dielectric electroactive polymer material (see paragraph 0105).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Hall to provide a first electroactive material layer comprises a Polyvinylidene fluoride PVDFI electroactive polymer material, and wherein the second material layer comprises a silicone dielectric electroactive polymer material. Doing so would result in higher efficiency, reliability, and fast response time. By using the silicone dielectric electroactive polymer, the layer will be able to produce repeatable actuation, and by using PVDF electroactive polymer, the layer will be able to exhibits strong electric response. 

Regarding claim 14, Seyed teaches The ultrasound device as claimed in claim 11, however, Seyed fails to explicitly teach wherein the ultrasound transducer arrangement is arranged to generate ultrasound waves (see paragraph 0158, ex: “The use of pulsed subthermal high frequency ultrasound at about 1 to 5 MHz at 20% duty factors in the range of 0.5 w/cm.sup.2 is also effective in stimulating tissue regeneration and is often used in this application”. The examiner interpreted the limitation “minimum wavelength” as the frequency .

Claims 5-9 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed) in the view of Li et al (US Pub No. US2014/0265728).

Regarding 5, Seyed teaches The acoustic coupling component as claimed in claim 4, however, Seyed fails to explicitly teach wherein the structure comprises a top layer, a bottom layer, and a middle layer, wherein the top layer and the bottom layer have a first acoustic impedance, wherein the middle layer has a second acoustic impedance, and wherein the second acoustic impedance is lower than the first acoustic impedance. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide layered structure comprises a top and bottom layer of first acoustic impedance and a middle layer of second, lower acoustic impedance. Doing so would increase the efficiency of the acoustic wave transmission. By adding a middle layer, it will improve the acoustic impedance matching between the top and bottom layers.

Regarding 6, Seyed teaches The acoustic coupling component as claimed in claim 1, however, Seyed fails to explicitly teach wherein the first electroactive material layer or the second material layer comprise filler particles.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches the wherein the first electroactive material layer or the second material layer comprise filler 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide first electroactive material layer or the second material layer comprise filler particles. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Regarding 7, Seyed teaches The acoustic coupling component as claimed in claim 6, wherein the filler particles comprise ceramic particles. (see col 6, lines 31-46).

Regarding claim 8, Seyed teaches A component as claimed in claim 6 or 7, The acoustic coupling component as claimed in claim 6, further comprising a segmented electrode arrangement, wherein the segmented electrode arrangement is associated with the first electroactive material layer. (Figure 1, see col 5, lines 10-37).

Regarding 9, Seyed teaches The acoustic coupling component as claimed in claim 6, however, Seyed fails to explicitly teach wherein the electroactive material actuator comprises the first electroactive material layer with the filler particles and a third electroactive material layer without the filler particles.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide wherein the electroactive material actuator comprises the first electroactive material layer with the filler particles and a third electroactive material layer without the filler particles. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Regarding 17, Seyed teaches The acoustic coupling component as claimed in claim 6, however, Seyed fails to explicitly teach wherein the filler particles are arranged to tune the acoustic impedance.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches wherein the filler particles are arranged to tune the acoustic impedance. (See paragraph 0024).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide filler particles for tuning the acoustic impedance. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Regarding 18, Seyed teaches the acoustic coupling component as claimed in claim 6, however, Seyed fails to explicitly teach wherein the filler particles comprise metal particles coated with a non-conductive coating.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches wherein the filler particles comprise metal particles coated with a non-conductive coating (paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide filler particles comprise metal particles. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Regarding 19, Seyed teaches The acoustic coupling component as claimed in claim 1, however, Seyed fails to explicitly teach wherein the first electroactive material layer and the second material layer comprise filler particles.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches the wherein the first electroactive material layer or the second material layer comprise filler particles (See paragraph 0028, ex: he first layer 420 can be a matching layer configured for use with ultrasound having a matrix material 427 doped or filled with a first set of particles 428 (hereinafter "first particles") and a second set of particles 429 (hereinafter "second particles")).


Regarding 20, Seyed teaches The acoustic coupling component as claimed in claim 6, however, Seyed fails to explicitly teach wherein the filler particles are arranged to tune the acoustic impedance.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches wherein the filler particles are arranged to tune the acoustic impedance. (See paragraph 0024).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide filler particles for tuning the acoustic impedance. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Regarding 21, Seyed teaches the acoustic coupling component as claimed in claim 6, however, Seyed fails to explicitly teach wherein the filler particles comprise metal particles coated with a non-conductive coating.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide filler particles comprise metal particles. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed) in the view of Van Den Ende et al (US Patent No. 10575780, hereinafter, Van).

Regarding claim 10, Seyed teaches The acoustic coupling component as claimed in claim 1, however, Seyed fails to explicitly teach wherein the controller circuit controls the electroactive material actuator to implement shape control of the first electroactive material layer, and wherein the shape control results in the resonant frequency tuning.
Van, in the same field of endeavor in the subject of electroactive material actuator, teaches wherein the controller circuit controls the electroactive material actuator to implement shape control of the first electroactive material layer, and wherein the shape control results in the resonant frequency tuning (col 3, lines 40-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Van to 

Regarding claim 13, Seyed teaches An ultrasound device as claimed in claim 12, however, Seyed fails to explicitly teach wherein the acoustic coupling component is spaced from the transducer arrangement.
Van, in the same field of endeavor in the subject of electroactive material actuator, teaches the acoustic coupling component is spaced from the transducer arrangement (see col 10, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Van to provide an acoustic coupling component is spaced from the transducer arrangement. Doing so would increase the accuracy of imaging or treatment of the tissue. By spacing the component from the ultrasound arrangement, it would result in covering more surface area and prevent ultrasound wave scattering.
Response to Arguments
Applicant's arguments filed on 06/14/2021 have been fully considered but they are not persuasive. The applicant argued that the examiner have examined the wrong set of claims and therefore the new office action cannot be made final. However, the applicant have amended the claims to the point that it changed the scope of the claims. All of the claims are dependent 
Applicant’s arguments, see remarks, filed 06/14/2021 with respect to the objection of the specification have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments, see remarks, filed 06/14/2021 with respect to the 112(b) rejection of claim 14 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. The applicant argued that the primary reference used In the 102 rejection does not teach changing the thickness of the layer. However, Seyed teaches selecting the thickness of the layer based on the desired resonance frequency (col 6, lines 30-46). Therefore, the applicant’s arguments are not persuasive because Seyed teaches “selecting the thickness of the layer to achieve the desired frequency”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793           

/JOANNE M HOFFMAN/             Acting SPE, Art Unit 3793